—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated April 19, 2000, which denied the petition and dismissed the proceeding. Justice Adams has been substituted for the late Justice O’Brien, and Justice Santucci has been substituted for former Justice Feuerstein (see 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Ritter, J.P., Santucci, Luciano and Adams, JJ., concur.